Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restriction
Applicant’s election of Group I, claims 16-27 and as species “a method of modification: a feedback inhibition alleviating mutation and; and one gene of interest encoding the enzyme 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase (claim 16); … Norcoclaurine (claim 22); … Benzylisoquinolines (claim 23); … lignin (claim 24); … Pesticides (claim 25) without traverse in the reply filed on 10/12/2021 is acknowledged. Thus, claims 16-30 are pending in this application, claims 16-27 and as species “a method of modification: a feedback inhibition alleviating mutation and; and one gene of interest encoding the enzyme 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase (claim 16); … Norcoclaurine (claim 22); … Benzylisoquinolines (claim 23); … lignin (claim 24); … Pesticides (claim 25) is now under consideration for examination; and claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a CON of 15/567,354 filed  on 10/17/2017 now US Patent 10,752,903, which is a 371 of PCT/US2016/030808 filed on 05/04/2016, which claims the benefit of priority under 35 U.S.C. 119(e) to the US Provisional application: 62/156,701 filed on 05/04/2015. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 08/28/20, 09/18/20, 01/12/21, 05/06/21, 06/04/21, 07/13/21, 08/10/21, 09/08/21 and 10/12/21 are in 
Specification: Objections
	Examiner notes that applicants’ have not updated the relationship of the instant application to its parent application that has matured into a patent. Examiner urges applicants’ to amend said information in the specification in response to this office action.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 16-27 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over allowed patents: (i) claims 1-12 of US Patent 10,752,903 B2 (Smolke et al.,); and (ii) claims 1-26 of US Patent 11,124,814 B2 (Siddiqui et al.,). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 16-27 of the instant application cannot be considered patentably distinct over allowed patents: (i) claims 1-12 of US Patent 10,752,903 B2 (Smolke et al.,); and (ii) claims 1-26 of US Patent 11,124,814 B2 (Siddiqui et al.,) when there is specifically disclosed embodiments and falls within the scope of the instant claims 16-27 herein. In the instant case, the allowed patents specification and the allowed patent claims: (i) claims 1-12 of US Patent 10,752,903 B2 (Smolke et al.,); and (ii) claims 1-26 of US Patent 11,124,814 B2 (Siddiqui et al.,) discloses as a preferred embodiment and are directed to a method preparing a metabolite that is a precursor benzylisoquinoline … said method comprising “an engineered non-plant cell…”  said engineered non-plant cell comprising a genus of polypeptides and variants having feedback inhibition alleviating mutation(s) … and said reference method of allowed patents embodiments encompasses “An engineered non-plant cell having modifications … a method preparing a metabolite that is a precursor benzylisoquinoline … said method comprising a genus of polypeptides and variants having feedback inhibition alleviating mutation(s) …”. Regarding rejection of claims 16-27 over allowed patents: (i) claims 1-12 of US Patent 10,752,903 B2 (Smolke et al.,); and (ii) claims 1-26 of US Patent 11,124,814 B2 (Siddiqui et al.,), the instant claims are directed to “An engineered non-plant cell having modifications … a method preparing a metabolite that is a precursor benzylisoquinoline … said method comprising a genus of ; examiner takes the position that the product claims (non-plant engineered cell) of the instant application is a different form/version of expression of the method claims of the allowed patent claims; examiner also notes said allowed patents only encompassed method claims that requires the an engineered non-plant cell having modifications … a method preparing a metabolite that is a precursor benzylisoquinoline … said method comprising a genus of polypeptides and variants having feedback inhibition alleviating mutation(s) …. Therefore, the product claims 16-27 of the instant invention are deemed as an obvious variation of the inventions of allowed patents: (i) claims 1-12 of US Patent 10,752,903 B2 (Smolke et al.,); and (ii) claims 1-26 of US Patent 11,124,814 B2 (Siddiqui et al.,).
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 16 and claims 17-27 depending therefrom is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 16 is indefinite for reciting "… alcohol dehydroxylase 2, alcohol dehydroxylase 3 … alcohol dehydroxylase 7";  as a search for said enzyme activities in Enzyme-The Enzyme Data Bank (ExPasy) did not contain any entry/any structure and annotated as having “alcohol dehydroxylase …” activity (see provided search result, one page, https://enzyme.expasy.org/cgi-bin/enzyme/enzyme-search-de, dated 11/01/2021).  16 with the associated function, and the metes and bounds of claims 16-27 are not clear. Correction and clarification is required. For examination purposes examiner considers claims 16-27 are directed to enzymes having “alcohol dehydrogenase” activities.

II. Claim 16 and claims 17-27 depending therefrom is rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “… overproduction …”  in claim 16 renders the claim indefinite and considered to be a relative term and the specification does not provide a standard for ascertaining the requisite degree i.e., “… overproduction …” or any other metric, and varies widely depending on the individual situation and as well as the person making the determination and is dependent upon set of conditions defined by the individual situation; is the “overproduction” of an engineered cell compared to its corresponding wild-type parental cell having no modifications? or is the “overproduction” of an engineered-cell compared to any wild-type parental cell/different cellular origin, i.e., irrespective of origin of the cell having no modifications; one can have two different engineered cell of different origins, for example an yeast or a bacterial engineered cell. It is not clear to the examiner as to what type of “… overproduction …” and percentage of “… overproduction …” and what is being compared and is encompassed in the above phrase. As such, it is not possible to determine what engineered cell without referencing a specific parental cell 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 16-17 are rejected under 35 U.S.C. 112(a)  or  35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16-27 of the instant application as interpreted are directed to any engineered non-plant cell (genus of cellular context) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claim 16); in said engineered non-plant cell, said 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification; also see double patenting and 112(b) rejections above for claims interpretation).
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).

MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a 

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention 
In the instant case, there is no structure associated with function with regard to the members of genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any engineered non-plant cell (genus of cellular context) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claim 16); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification; also see double patenting and 112(b) rejections above for claims interpretation). 
single species: genetically modified S. cerevisiae of defined genotype and phenotype comprising specific benzylisoquinoline biosynthetic pathway genes and the method of use of said recombinant host (for details Examples 1-4, pages 38-52 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any engineered non-plant cell (genus of cellular context) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claim 16); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification; also see double patenting and 112(b) rejections above for claims interpretation).
single species: genetically modified S. cerevisiae of defined genotype and phenotype comprising specific benzylisoquinoline biosynthetic pathway genes and the method of use of said recombinant host (for details Examples 1-4, pages 38-52 of specification), since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. 
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
Additionally, neither the specification nor the art teach additional modifications which would result in increased transcription/translation or increased activity of a protein (transcriptional modulation), such as mutations in the regulatory region of a gene, co-expression of genes encoding proteins that will induce transcription, addition of chemical enhancers of enzymatic activity or chemical enhancers of transcription/translation, or mutations within the coding region of a gene such that the resulting protein would have enhanced enzymatic activity; and 
Neither the specification nor the art provide any teaching as to other modifications which would result in reduced enzymatic activity (transcriptional modulation); genetic 
	As stated above, no information beyond the characterization of a single species: genetically modified S. cerevisiae of defined genotype and phenotype comprising specific benzylisoquinoline biosynthetic pathway genes and the method of use of said recombinant host (for details Examples 1-4, pages 38-52 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides in a genus of host cells. As the claimed genera of polypeptides having widely variable structures and associated function in the claimed genus of recombinant host cells, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. 
Enablement
II. Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a single species: genetically modified S. cerevisiae of defined genotype and phenotype comprising specific benzylisoquinoline biosynthetic pathway genes and the method of use of said recombinant host (for details Examples 1-4, pages 38-52 of specification). However, specification does not reasonably provide enablement for any engineered non-plant cell (genus of cellular context) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claim 16); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 16-17 are so broad as to encompass: any engineered non-plant cell (genus of cellular context) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claim 16); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification; also see double patenting and 112(b) rejections above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims in a genus of recombinant host cells. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of a single species: genetically modified S. cerevisiae of defined genotype and phenotype comprising specific benzylisoquinoline biosynthetic pathway genes and the method of use of said recombinant host (for details Examples 1-4, pages 38-52 of specification). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides in a genus of cellular context, i.e., any engineered non-plant cell (genus of cellular context) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly 16); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in a genus of biosynthetic genes and a genus of methods of modification; also see double patenting and 112(b) rejections above for claims interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides in the claimed method, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotides encompassed by these claims in a genus of host cells.
Escherichia coli and Saccharomyces cerevisiae, which are well studied and equipped with a broad spectrum of biomolecular tools to allow metabolic engineering easily, the effects of heterologous expression of pathways are often unpredictable to guarantee a high productivity…Second, a key challenge in metabolic engineering is balancing the tug-of-war that exists between the cell's physiological and evolutionary objectives on one side and the engineer's process objectives on the other [20]. Such conflict of resource allocation sometimes cannot be well addressed and toxic intermediates could be built up in the unbalanced pathway” (p. 162, column 1, middle). 
Specifically regarding engineering biosynthetic pathway for the production of benzylisoquinoline alkaloid product, the following reference discloses the hurdles and difficulties of engineering the biosynthetic pathway for the production of benzylisoquinoline alkaloid products: see Beaudoin et al., (PhD Thesis, March 2015, Univ., of Calgary, Canada, pages 1-410, in IDS), said reference teaches orthologous  genes from different plants/origin of the gene can have varying kinetic constant (biochemical properties) and expression efficiency in yeast and may lead to the formation of unwanted side products (page 356 and entire document). 	

	The specification does not support the broad scope of the claims which encompass: any engineered non-plant cell (genus of cellular context) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures; in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure; and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (genus of modifications in a 16-27, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity … having the amino acid residue changes and with an expectation of obtaining the desired biological function in a genus of cellular context and able to produce a genus benzylisoquinoline alkaloid product; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Additionally, neither the specification nor the art teach additional modifications which would result in increased transcription/translation or increased activity of a protein (transcriptional modulation), such as mutations in the regulatory region of a gene, co-expression of genes encoding proteins that will induce transcription, addition of chemical enhancers of enzymatic activity or chemical enhancers of transcription/translation, or mutations within the coding region of a gene such that the resulting protein would have enhanced enzymatic activity; and 
Neither the specification nor the art provide any teaching as to other modifications which would result in reduced enzymatic activity (transcriptional modulation); genetic engineering methods like interrupting the coding gene or the elements that control gene expression or mRNA stability, mRNA translation through antisense RNA expression, siRNA, etc., mutations within the regulatory region of a gene which would interrupt 
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications in a genus of host cells/cellular context. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics in a genus of host cells is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-27 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Siddiqui et al., (US 11, 124,814 B2; priority date Provisional application 61/899,496 filed on 11/04/2013). 
 Siddiqui et al., (US 11, 124,814 B2; priority date Provisional application 61/899,496 filed on 11/04/2013) disclose an engineered non-plant cell and a method for producing a precursor benzylisoquinoline alkaloid product in said engineered non-plant cell, said engineered non-plant cell and said method comprising three coding sequence modifications and is selected from the group consisting of feedback inhibition alleviating mutation, a transcriptional modulation, an inactivating mutation and an addition of heterologous coding sequence … 3-deoxy-D-arabinose-heptulosanate-7-phospahte synthase … said engineered non-plant cell producing norcoclaurine …; see Abstract; Fig. available online 05/05/2014, in IDS) anticipate the instant claims 1-13 as written/interpreted.
The applied reference has a common inventor (Smolke CD.,) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smolke et al., (US 2008/0176754, in IDS) and further in view of Nakagawa et al., (WO/2012/039438, in IDS), Gold et al., (Microbial Cell Factories., 2015, Vol. 14:73, pages 1-16; published online 05/06/2015), Babskin et al., (Mol. Systems Biol., 2011, Vol. 7, Article Number 471: 1-16) and Nevigot et al., (Biotechnol. Bioeng., 2007, Vol. 96(3): 550-558).
Claims 16-17 as interpreted are directed to any engineered non-plant cell (genus of cellular context) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures (as in claim 16); in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase of undefined structure (as in claims 18-19); and in said engineered non-plant cell, said feedback inhibition alleviating mutation is any chorismate mutase of undefined structures (as in claim 19); said engineered non-plant cell further comprising any undefined transcriptional modulation modification in any biosynthetic enzyme gene (as in claim 20; genus of modifications in 
Regarding claims 16-27, Smolke et al., (US 2008/0176754, in IDS) discloses a method of producing tyrosine derivatives including dopamine, norcoclaurine, norlaudanosoline, and reticuline from tyrosine by culturing S. cerevisiae or E. coli  overexpressing a heterologous polynucleotide encoding DODC (tyrosine/DOPA decarboxylase) that converts tyrosine to L-DOPA, TyrH (tyrosine hydroxylase) that converts L-DOPA to Dopamine, NCS (norcoclaurine synthase), 6OMT, CNMT, CYP80B1, and/or 4’OMT, i.e., one or more heterologous enzymes and host cells transformed with genes encoding up to ten (10) heterologous enzymes/fall within the scope of three enzymes in claim 1 of the instant invention for the production of tyrosine derivatives including dopamine and benzylisoquinoline alkaloid (Abstract; Fig. 1-4, Fig. 6 and Fig. 16; paragraphs [0012-0015] and [0027]; claims; and entire document), wherein the cell is cultured under in vitro or in vivo conditions including yeast cells (Fig. 1, Biosynthetic pathway genes in Table: ll-lll, Example 5; claims 1-37; paragraphs [009-0011], [0029] and [0032]). Smolke et al., disclose using various promoters, such as a GAPDH promoter [0049] and inactivating mutations, such as a ZWF1, ADH2, ADH3, ADH4, ADH6, ADH6, ADH7 or SFA1 (Table: 1, inactivating mutations at paragraph [0030]). Smolke et al., disclose that benzylisoquinoline alkaloid products are utilized as medicinal compounds and would be advantageous to eliminate the rigorous extraction and purification procedures required to isolate these compounds from poppy plants and advantages of microbial system, as no toxic waste is produced (paragraphs [0007-0011]); 
  However, Smolke et al., are silent regarding … a transcriptional modulation mutation in an enzyme, and an inactivating mutation in an enzyme …said enzyme is transketolase … glucose-6-phosphate dehydrogenase … phenolpyruvate decarboxylase … aldehyde oxidase 6.
Regarding claims 16-27, Nakagawa et al., (WO/2012/039438, in IDS; see provided English machine translation) disclose a method for a product stream having a benzylisoquinoline alkaloid (Abstract; Fig. 1-11 and entire document); said reference method comprising production of tyrosine, protoberberine, berberine, reticuline in a genetically engineered bacteria and yeast comprising benzylisoquinoline alkaloid biosynthetic pathway (paragraphs [0003], [0009-0010], [0061]); said reference clearly suggest the use on non-plant cells and the disadvantages of plant cells for the production of benzylisoquinoline alkaloid (paragraphs [0008, [0018-0025]); examiner also takes the position said method is performed with non-plant cells devoid of any plant material contamination and also performed under good laboratory practice conditions/protocols and free of contaminants such as pesticide, fungicide or herbicide); said method also utilizes feedback inhibition alleviating mutation in 3-deoxy-d-arabinose-heptulosoante-7-phosphate synthase and feedback inhibition alleviating mutation in chorismate mutase (paragraphs [0022], [0031], [0033-0034], [0041]); culturing conditions an purification of benzylisoquinoline alkaloids by HPLC methods (paragraphs [0137-0143]). Examiner below has reproduced certain relevant sections from Nakagawa et al., (WO/2012/039438, in IDS; see provided English machine translation):
Page 10, [0022]
Also, invention, isoquinoline alkaloid non-productive cells with metabolic pathway that produces L-tyrosine, feedback inhibition resistance of 3-Deoxy-d-arabino-heptuloson acid 7-phosphate synthase, Feedback inhibitor resistant chorismate acid mutase/prefentodehydrogenase, transketolase, phosphoenolpyruvate acid synthetases, tyrosinase and their adaptor proteins, L-DOPA decarboxylase specific, Monoamine oxidase, norcoclaurincintase, norcoclaurine 6-0-methyltransferase, cochraoulin-n-methyltransferase, and 3’-hydroxy- n-methylcoclaurine-4 Introduced at least one encoding a protein of at least one selected from the group consisting of o-methyltransferase gene recombinant host cells in the Feedback inhibitor-resistant 3-Deoxy-d-arabino-heptuloson acid 7-phosphate synthase, feedback inhibition resistance chorismate acid mutase/prefentodehydrogenase and transketolase, Phosphoenolpyruvate acid synthetases, tyrosinase and L-DOPA, and adaptor proteins differentially decarboxylase, monoamine oxidase, norcoclaurincintase, norcoclaurine 6-O-methyltransferase The cochraoulin - n-methyltransferase and 3 '-hydroxy-n-methylcoclaurine-4 ’-O-methyltransferase expression, and recombinant tyrR genes that have no or missing that feature, providing a host cells and the recombinant host cells with glucose, fructose, Galactose, sucrose, as a carbon source (S), including the process be cultured in a medium containing one or more selected from the group consisting of lactose and maltose glucose or glycerol-to provide a way to produce the reticuline.
Page 15, [0028]
Invention is specific of isoquinoline alkaloids non-productive ceils with metabolic pathway that produces l-tyrosine for the tyrosinase (hereafter called TYR) and adaptor proteins, L-DQPA decarboxylase (also called DODC) and monoamine oxidase (MAO), norcoclaurincintase (NCS), norcoclaurine 6-O-methyltransferase (OMT 6), cochraoulin - n-methyltransferase (CNMT) and 3'-hydroxy- n-methylcociaurine-4’-O-methyltransferase (4' OMT) from the introduced gene encoding a protein of at least one selected from the Group at least one of the tyrosinase (TYR) And a specific adaptor proteins, L-DOPA decarboxylase (DODC) monoamine oxidase (MAO), norcoclaurincintase (NCS)-norcoclaurine 6-O-methyltransferase (OMT 6) …
Page 16, [0031]
In the invention of recombinant host cells is a feedback inhibitor-resistant 3 -Deoxy - d-arabino - heptuloson acid 7 - phosphate Synthase (hereafter called and fbr-DAHPS) and desirable that the expression of feedback-inhibition resistance chorismate acid mutase/prefentodehydrogenase (hereinafter, the fbr-CM/PDH also referred to). Take enzymes allows the recombinant improves the production efficiency of l-tyrosine in host cells, (S)-can increase the yield of the reticuline.
Page 54, Host cells
yeast, bacteria, Bacillus subtilis and fungi isoquinoline alkaloids….
Regarding claims 16-19, Gold et al., (Microbial Cell Factories., 2015, Vol. 14:73, pages 1-16; published online 05/06/2015), advantageously teach, suggest and describe genetically engineered yeast strains, the advantages of utilizing yeast cells modified to produce increased tyrosine, a precursor necessary for the production of benzylisoquinoline alkaloid, said reference engineered yeast cells comprising the following: endogenous modification a tyrosine feedback resistant version of 3-Deoxy-d-arabino-heptuloson acid 7-phosphate synthase (feedback alleviating mutation), overexpression of tyrosine feedback resistant yeast chorismate mutase Aro7, the native pentafunctional arom protein Aro 1… (transcript modulation mutation) and deletion of glucose-6-phosphate dehydrogenase (ZWF1; inactivating mutation) (Abstract; Fig. 1, page 2; Fig. 2, page 4; table 1, page 5; Discussion & Conclusion, pages 10-11; Gene knockouts and knock-ins, page 12;  and entire document); see page 4, page 6, Fig. 1.2; page 12, Fig. 3.3; page 32, Fig. 5.3; page 34, Fig. 5.4; page 35, Fig. 5.5; page 44, Fig. 5.10; and entire document. 
Regarding claim 16, Babskin et al., (Mol. Systems Biol., 2011, Vol. 7, Article Number 471: 1-16) provide strategies especially for transcript modulation of genes of interest in yeast/S.cerevisiae, RNA-based control modules that provide predictable tuning expression levels of genes of interest, said method/strategy modulates transcript and protein levels of any gene of interest (see Abstract; col. 1, last paragraph, page 2; Fig. 1, page 3; Table I, page 4;  Discussion and entire document).   
Regarding claim 16, Nevigot et al., (Biotechnol. Bioeng., 2007, Vol. 96(3): 550-558) also provide additional approach to transcriptional modulation that involves S.cerevisiae and the advantages said mutated promoters for gene expression control (Abstract; Discussion and entire document). 
  In view of the direct suggestion that the genetically engineered yeast strains modified to produce industrial products such as tyrosine and secondary metabolites such as alkaloids/benzylisoquinoline, the ordinarily skilled artisan at the time of filing would have been motivated to modify the teachings of Smolke et al., and Nakagawa et al., to incorporate the teachings of Gold et al., Babskin et al., and Nevigot et al., to increase the production of tyrosine and metabolic pathways and methods of modulating gene expression involved and known in the production of secondary metabolites such as alkaloids/benzylisoquinoline. 
Given this extensive teaching in prior art/structural and functional elements of the instant invention and claims (Smolke et al., Nakagawa et al., Gold et al., Babskin et al., and Nevigot et al., supra) i.e., any engineered non-plant cell (genus of cellular context) and a genus of modifications in a genus of structures that results in overproduction of a derivative of tyrosine along a pathway to produce benzylisoquinoline alkaloid; particularly with respect to the scope of the benzylisoquinoline alkaloid products that are produced and the scope of the heterologous sequence(s) encoding at least one enzyme involved in the metabolic pathway in said genus of cellular context, i.e., said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures, including a feedback inhibition alleviating undefined mutation in any biosynthetic enzyme of undefined and unlimited structures; in said engineered non-plant cell, said feedback inhibition alleviating mutation is any 3-deoxy-d-arabinose-heptulosoante-7-phosphate 16-17 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smolke et al., (US 2008/0176754, in IDS) and further in view of Nakagawa et al., (WO/2012/039438, in IDS), Gold et al., (Microbial Cell Factories., 2015, Vol. 14:73, pages 1-16; published online 05/06/2015), Babskin et al., (Mol. Systems Biol., 2011, Vol. 7, Article Number 471: 1-16) and Nevigot et al., (Biotechnol. Bioeng., 2007, Vol. 96(3): 550-558).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652